United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2080
                                   ___________

Michael DeJuan McCroy,                 *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Douglas County Corrections             *
Center; Jeffery Newton, Director;      * [UNPUBLISHED]
Walker, Sgt.; Heatley, Chaplain;       *
Cortese, C.O.,                         *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: September 14, 2010
                                Filed: September 16, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Michael McCroy, an inmate at the Douglas County Corrections Center
(DCCC), appeals the district court’s1 dismissal under 28 U.S.C. §§ 1915(e)(2)(B) and
1915A of his 42 U.S.C. § 1983 action, in which he claimed that his constitutional
rights were violated because he was unable to practice his faith for two weeks.


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
McCroy, a Muslim, alleged in his complaint that, during a search for extra
unauthorized linens, DCCC officers confiscated a towel he used as a prayer rug, and
a copy of the Koran, both of which he had permission to use in order to practice his
faith; and that the items were not returned to him until two weeks later, after he had
filed a grievance and his grievance had been investigated.

        Upon careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (review standard for § 1915(e)(2)(B) dismissal); Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (review standard for § 1915A
dismissal), we agree with the district court that McCroy failed to state a claim, because
he effectively sued only Douglas County, yet he did not allege that his rights were
violated as a result of any policy or custom of Douglas County. See Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535-36 (8th Cir. 1999) (because § 1983
liability exposes public servants to civil liability and damages, plaintiffs must
expressly and unambiguously state capacity in which defendants are being sued;
absent such express statement, suit is construed as being against defendants in their
official capacity; claims against public employees in their official capacity are merely
claims against their public employer; public employer cannot be liable for employees’
unconstitutional actions unless actions are result of official policy or custom of
employer). We also conclude that neither the initial confiscation of McCroy’s
religious items, nor the two-week delay in returning them to him, rose to the level of
a constitutional violation. See Patel v. U.S. Bureau of Prisons, 515 F.3d 807, 813 (8th
Cir. 2008) (First Amendment free-exercise claim requires showing of substantial
burden on ability to practice one’s religion); Mark v. Nix, 983 F.2d 138, 139 (8th Cir.
1993) (per curiam) (confiscation of inmate’s religious item and denial of related
grievance did not violate inmate’s constitutional rights where confiscation was
reasonably related to legitimate penological interests).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________


                                          -2-